Case 3:19-cv-01537-BEN-JLB Document 94-1 Filed 02/02/21 PageID.9693 Page 1 of 7




 1 George M. Lee (SBN 172982)
   SEILER EPSTEIN LLP
 2
   275 Battery Street, Suite 1600
 3 San Francisco, California 94111
 4 Phone: (415) 979-0500
   Fax: (415) 979-0511
 5 Email: gml@seilerepstein.com
 6
   John W. Dillon (SBN 296788)
 7 GATZKE DILLON & BALLANCE LLP
 8 2762 Gateway Road
   Carlsbad, California 92009
 9 Phone: (760) 431-9501
10 Fax: (760) 541-9512
   Email: jdillon@gdandb.com
11
12 Attorneys for Plaintiffs
13
14                            UNITED STATES DISTRICT COURT

15                       SOUTHERN DISTRICT OF CALIFORNIA
16
     JAMES MILLER, et al.,                       Case No. 3:19-cv-01537-BEN-JLB
17
                                                 Hon. Roger T. Benitez
18 Plaintiffs,
19 vs.                                           DECLARATION OF PROFESSOR
                                                 DAVID MUSTARD
20
   XAVIER BECERRA, in his official               Hearing Date: February 3, 2021
21
   capacity as Attorney General of California,   Time: 10:00 a.m.
22 et al.,
                                                 Courtroom 5A
23                                               Judge: Hon. Roger T. Benitez
     Defendants.
24
                                                 Trial Date: February 3, 2021
25
26
                                                                                  Miller v. Becerra

27
                                                                            Plaintiffs' Exhibit
28
                                                                                    033
                                                 8
                                                           DECLARATION OF PROFESSOR DAVID MUSTARD
                                                                  (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 94-1 Filed 02/02/21 PageID.9694 Page 2 of 7




 1                DECLARATION OF PROFESSOR DAVID MUSTARD
 2
     I, David Mustard, declare as follows:
 3
             I am not a party to the captioned action, am over the age of 18, have personal
 4
     knowledge of the facts stated herein, and am competent to testify as to the matters
 5
     stated and the opinions rendered below.
 6
 7    1.      I make this declaration in response to declarations filed in this matter on
 8 behalf of Professor Dan A. Black, Professor Daniel S. Nagin, and Professor Jens
 9 Ludwig pertaining my work with John R. Lott, Jr. on firearms research and issues
10 related to the loss of Dr. Lott’s hard drive in 1997.
11
      2.      I met Dr. John R. Lott, Jr. while I was a Ph.D. student at the University of
12
     Chicago. For my dissertation, I was doing research on crime. John and I co-authored
13
     “Crime, Deterrence and the Right-to-Carry Concealed Handguns”, which was
14
     published in the Journal of Legal Studies in Jan. 1997. This paper was not part of my
15
     dissertation and John was not a member of my dissertation committee. So after we
16
     finished this paper in the fall of 1996, I went on the job market, interviewed for jobs,
17
     and worked on my dissertation. I defended my thesis in July 1997, graduated in August
18
     1997, and started a new job at the University of Georgia in September 1997. Starting in
19
     late 1996, John extended our research from the JLS paper to study broader issues of
20
21 gun policy. Although we were not co-authoring the research beyond the JLS paper, I
22 frequently saw John and had many conversations with him about his ongoing research.
23    3.      Dr. Lott suffered the hard drive crash, which occurred in late June or early
24 July of 1997. I remember the timeframe because I was working intensely to finalize
25 my dissertation and had my thesis defense in July 1997. John said that he lost large
26 amounts of data from our JLS paper and data from other projects he was working on
27 for what became More Guns, Less Crime.
28

                                                9
                                                                     DECLARATION OF DAVID MUSTARD
                                                                   (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 94-1 Filed 02/02/21 PageID.9695 Page 3 of 7




 1    4.      At least some of the lost data were related to a survey of defensive gun uses
 2 in the United States. As we worked on the JLS paper, John and I wanted to learn more
 3 about self-defensive gun use. In the fall of 1996, John initially talked to me about
 4 wanting to do a survey on self-defensive gun use. I did not work on the surveys, but
 5 John and I discussed the survey periodically in 1997 before his hard drive was
 6 incapacitated.
 7
     5.      After the crash, John asked me to help reconstruct and update the data sets
 8
   from the JLS paper.
 9
10   6.      While I helped compile the data, I could not devote a significant amount of

11 time to that task because I was defending my dissertation, moving, starting a new job,
12 and had some family health issues.
13    7.      Before his computer crashed, John Lott sent the data for our JLS paper to
14 Dan Black and Daniel Nagin who wrote “Do Right-to-Carry Laws Deter Violent
15 Crime?”, which was published in the Journal of Legal Studies in January 1998. In the
16 initial footnote on the first page of the Black-Nagin paper, they state, “We thank John
17 Lott for providing the data, for many helpful conversations, and for comments on
18 previous drafts.”
19
    8.      Attached hereto as Exhibit 1 is a true and correct copy of the title page from
20
   “Do Right-to-Carry Laws Deter Violent Crime?.”
21
22  9.      After John Lott’s hard drive crash in 1997, I remember Lott saying that he
23 asked Black and Nagin to return the data. I do not remember having any conversations
24 directly with Black and Nagin about whether they returned the data to Lott.
25    10.     In the following few years, Jens and I met and talked multiple times at
26 conferences and were on some sessions together. In those years, Jens and I frequently
27
   talked about research on firearm ownership and policy, but I do not specifically recall
28
   whether Lott sent the JLS data to Ludwig.
                                             10
                                                                   DECLARATION OF DAVID MUSTARD
                                                                 (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 94-1 Filed 02/02/21 PageID.9696 Page 4 of 7




 1       I declare under penalty of perjury that the foregoing is true and correct. Executed
 2 within the United States on February 2, 2021.
 3
 4                                      ___________________________________
 5                                      David B. Mustard
                                        Josiah Meigs Distinguished Professor of Economics
 6
                                        Director of the Bonbright Center for the Study of
 7                                      Regulation
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               11
                                                                    DECLARATION OF DAVID MUSTARD
                                                                  (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 94-1 Filed 02/02/21 PageID.9697 Page 5 of 7




 1                                  EXHIBITS
                                TABLE OF CONTENTS
 2
 3    Exhibit Description                                         Page(s)
 4
         1     “Do Right-to-Carry Laws Deter Violent Crime?”      0001
 5             Title page.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            15
                                                      DECLARATION OF PROFESSOR DAVID MUSTARD
                                                             (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 94-1 Filed 02/02/21 PageID.9698 Page 6 of 7




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                 EXHIBIT 1
                                           16
                                                              DECLARATION OF DAVID MUSTARD
                                                            (CASE NO. 3:19-CV-01537-BEN-JLB)
-cv-01537-BEN-JLB Document 94-1 Filed 02/02/21 PageID.9699 P




                    DO RIGHT-TO-CARRY LAWS DETER
                           VIOLENT CRIME?
                                 DAN A. BLACK and DANIELS. NAGIN*




                                               ABSTRACT

           John R. Lott and David B. Musta d conclude that right-to-cany laws deter violent
                                               r

        crime. Our reanalysis of Lott and Mustard's data provides no basis for drawing
        confident conclusions about the impact of right-to-carry laws on violent crime. We
        document that their results are highly sensitive to small changes in their model and
        sample. Without Florida in the sample, there is no detectable impact of right-to-
        carry laws on the rate of murder and rape, the two crimes that by the calculations
        of Lott and Musta rd account for 80 percent of the social benefit of right-to-cany
        laws. A more general model based on year-to-year differences yields no evidence
        of significant impact for any type of violent crime. As a result, inference based on
        the Lott and Mustard model is inappropriate, and their results cannot be used re-
        sponsibly to formulate public policy.

                                          T.   INTRODUCTtON

         B v 1992, 18 states had enacted laws creating a presumptive right to carry
        a concealed handgun. 1 Such laws require that an adult applicant be granted
        a concealed-weapon permit unless the individual is a felon or has a history
        of serious mental illness. In a highly publicized article, John R. Lott and
        David B. Mustard conclude that right-to-carry laws deter violent crimes, in-
        crease crimes of stealth, and have no effect on the number of accidental
        deaths. They argue that rational criminals substitute away from violent
        crimes and instead engage in property crimes, such as burglary and larceny,


            * We thank John Loll for providing the data, for many helpful conversations, and for com-
        ments on previous drafts. Steven Levitt provided detailed, insightful comments. We also
        thm1k Ian Ayres, Susan Black, Al Blumstein, Steve Bronars, Jacqueline Cohen, Philip Cook,
        Laura Dugan. John Ham, Dan Hamermesh, Thomas Marvel. David McDow,tll, Jens Ludwig,
        Greg Pogarsky. Jeffrey Smith. Joel Waldfogel, and seminar participants at the Carnegie
        Mellon/University of Pinsburgh Applied Microeconomics Workshop. the Bureau of Justice
        Statistics, and Yale University for comments on earlier versions of the aniclc. The National
        Conso11ium on Violence Research al the Heinz School of Carnegie Mellon University pro-
        vided us with financial support.
            1
              John R. Lon and David B. Mustard, Crime, Deterrence, and Right-to-Carry Concealed
        flcmdg1111s, 26 J Leg Stud I, 12 (1997).
        [Jou ma/ o f Legal S111dies, vol. XXVII (January I 998)]
        © 1998 by The University of Chicago. All rights reserved. 0047-2530/98/2701-0008$01.50
                                                    209
